LICIÓN, J.
This case is very fully covered by the decision of this court in the case of The State v. Weaver et. al., 18 Ala. Rep. 293. It was there ruled, that the sufficiency of the indictment can not be brought in question upon a demurrer to the scire facias on a forfeited recognizance. The re-cognizors (except the accused) have no connection with the indictment, and the question of regularity or irregularity, in this respect, is wholly disconnected from their undertaking. They bind themselves that their principal shall appear and answer the charge against him, and if he fail to do so, the condition of their bond is broken, and they become liable for the penalty. A demurrer to the scire facias can reach no further than the recognizance on which the j udgment nisi is founded, and in this case it is not pretended that there is error to be found in the proceedings on the recognizance, but the error assigned relates to the indictment alone.
The plea of nul tiel record is unsustained, and the judgment rendered on it by the court below is free from exception.
Let the judgment of the court below be affirmed.